Exhibit 10.3

 

TEXTRON

 

James C. Cournoyer

Assistant Treasurer

 

40 Westminster St.

Providence, RI 02903

Tel: (401)457-4417

Fax: (401) 457-3533

jcournoyer@textron.com

 

June 29, 2012

 

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y OJP

England

 

Re: Amendment to Base Bond Hedge Transaction

 

Reference is made to the transaction (the “Base Bond Hedge Transaction”) entered
into between JPMorgan Chase Bank, National Association, London Branch (“Bank”),
represented by J.P. Morgan Securities LLC (f/k/a J.P. Morgan Securities Inc.),
as its agent, and Textron Inc. (“Counterparty”), pursuant to a letter agreement
dated April 29, 2009, entitled Convertible Bond Hedge Transaction, as amended by
the Bond Hedge Amendment and Termination Agreement between Bank and
Counterparty, dated October 25, 2011 (the “Bond Hedge Amendment and Termination
Agreement” and such letter agreement as amended, reformed or modified prior to
the date hereof, the “Base Bond Hedge Confirmation”). This letter shall notify
Bank that Counterparty wishes to modify the number of Shares subject to the Base
Bond Hedge Confirmation. Capitalized terms used herein but not defined shall
have the meaning set forth in the Base Bond Hedge Confirmation.

 

1.         Effective as of the date hereof, the Base Bond Hedge Confirmation
shall be amended as follows : The definition of “Number of Options” in Section 2
of the Base Bond Hedge Confirmation is hereby amended by amending and restating
the first sentence thereof in its entirety to read as follows: “223,174
Options.” For the avoidance of doubt, the parties acknowledge and agree that
8,179 Options have been exercised prior to the date hereof and, as a result, the
number of Options remaining unexercised under the Base Bond Hedge Confirmation
as of the date hereof is 214,995.

 

2.         Except as expressly amended hereby, all the terms and provisions of
the Base Bond Hedge Confirmation shall remain and continue in full force and
effect and are hereby confirmed in all respects, and the representations,
warranties and agreements in Section 4 of the Bond Hedge Amendment and
Termination Agreement are deemed to be repeated mutatis mutandis by the
applicable party with respect to this letter and the Base Bond Hedge Transaction
and Base Bond Hedge Confirmation, as amended hereby, as of the date hereof.

 

--------------------------------------------------------------------------------


 

3.       The provisions of this letter agreement shall be governed by New York
law (without reference to choice of law doctrine to the extent inconsistent with
choice of New York law). Please indicate your agreement to the forgoing by
signing below.

 

If you have any questions, please do not hesitate to call.

 

Very truly yours,

 

 

 

 

 

/s/ James C. Cournoyer

 

James C. Cournoyer

 

Assistant Treasurer

 

 

 

 

 

Agreed and Accepted By:

 

 

 

J.P. MORGAN SECURITIES LLC, as agent

 

for JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Santosh Sreenivasan

 

Authorized Signatory

 

Name:

Santosh Sreenivasan

 

 

--------------------------------------------------------------------------------